                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Charles Jay Wolff

   v.                                                   Case No. 20-cv-956-LM

USA, et al.


                                       ORDER

        Magistrate Judge Andrea K. Johnstone issued a Report and Recommendation

in this action on May 19, 2021 (doc. no. 13), recommending that the habeas corpus

petition (doc. no. 1) as supplemented by petitioner’s addendum (doc. no. 12) be

denied and petitioner’s claims dismissed without prejudice. On May 26, 2021,

petitioner filed a document styled as a “motion to retract” this case (doc. no. 14) and

demanding return of petitioner’s filing fee (although the court’s record does not

reflect that petitioner ever paid any filing fee in this action). On May 27, 2021,

petitioner submitted a document styled as a “motion in question” to the United

States District Court for the District of Massachusetts (the court in which petitioner

initially filed his habeas corpus petition and the transferor court in this action); that

document was docketed in this case as doc. no. 15.

        Although the caption of the document filed May 26, 2021, suggests that

petitioner intends to withdraw his habeas corpus petition voluntarily, the text of the

document does not lend support to that interpretation. Because the court does not

find that petitioner clearly expresses his intention to withdraw his habeas corpus

petition, the court declines to deem petitioner’s petition voluntarily withdrawn.
      Although the document filed May 27, 2021, contains few, if any, indications

that petitioner intended it to serve as a statement of objections to Judge Johnstone’s

Report and Recommendation, in the interest of ensuring that petitioner has a full

opportunity to be heard, the court construes it as such. After due consideration of

that document, the court herewith approves the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated May 19, 2021.

      Additionally, finding that the petitioner has failed to make a substantial

showing of the denial of a constitutional right, the court declines to issue a

certificate of appealability. See 28 U.S.C.§ 2253(c)(2); Rule 11, Rules Governing

Habeas Corpus Cases Under Section 2254; First Cir. LR 22.0. All pending motions

(including doc. nos. 14 and 15) are denied as moot.




                                               ____________________________
                                               Landya B. McCafferty
                                               Chief Judge

Date: July 14, 2021


cc: Charles Jay Wolff, pro se
